Title: To George Washington from Brigadier General Lachlan McIntosh, 3 April 1779
From: McIntosh, Lachlan
To: Washington, George


sir,
Fort Pitt [Pa.] 3d April 1779.
Since I had the Honor of writing to your Excellency the 19th March. I received your Letter of the 5th ditto Just as I returned from Fort Laurens to Beaver with the Inclosures which I delivered immediately to Colo. Brodhead.
My Intention when I set off was, if the Indians did not Meet me at Tuscorawas to proceed to sandusky & Destroy the Wyandot Towns, & if we could get any Supplys there proceed farther, and if Fortune favored us perhaps finish the Matter at once in that quarter by such an Unexpected push. when I arrived at Fort Laurens I immediately disclosed this, & Consulted the field Officers & principle Men of each County who were with me upon it, and they were Unanimously against it at that time. Giving the following Reasons, that it was too early in the season, that great part of the Road was yet under water. that the Little Forage we could bring was already Exausted, & the Grass would not Support our Horses yet. and that the Small quantity of Provision we had, which would serve the Garrison of 100. Men in Fort Laurens above two Months would only last us Ten or Twelve Days, & must be Evacuated for want of Provision whether we Succeeded or not, which probably would Unite All the Indians to a Man against us, & drive all the Inhabitants over the Mountains, & that the plan could at any time be Executed with more favourable Circumstances while Fort Laurens was kept up & Supported in the Heart of their Country, which the Savages Saw into themselves, & kept them puzzled & Counciling Since its first Establishment. these reasons weighed so much with me that I returned to Beaver, & it was happy I did, our Men as well as Horses tired, & we were six Days coming a Journey we made out in little better than three.
I intended setting off to Morrow for Head quarters, but am informed Some of the Delaware Chiefs are on their way up to this place agreeable to an Invitation I gave them when last at Fort Laurens to See me before I went, or accompany me down while I was there, I heard there was a Grand Council of all the Nations held at sandusky, the result of which I am now informed is that the Wyandots are inclined to make peace with us. which I Judged would be the Case, or that they would remove over the Great Lakes.any further information I receive Shall be Communicated to your Excellency when I have the pleasure of Seeing you. I have the Honor to inclose you the last Letter I recd from Mr Heckenwelder one of the Moravian parsons at Coochauchking. I am with the greatest respect Your Excellys most obt Hble servt
Lachn McIntosh. Comg W. Dept
P.S. I inclose a Letter I Just received from Major Vernon, Commandt F. Laure⟨ns.⟩

